Exhibit 10.50

AMENDED & RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED & RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into as of the 15th day of December, 2008, by and between SEATTLE
GENETICS, INC., a Delaware corporation (“Company”) and Eric Dobmeier
(“Executive”).

RECITALS:

WHEREAS, Executive and Company are parties to the Executive Employment Agreement
dated September 6, 2006 (the “Prior Agreement”) and wish to amend and restate
the Prior Agreement to clarify certain existing provisions in light of final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the sufficiency of which is hereby acknowledged,
the parties agree as follows:

 

I. DUTIES

1.1 Title and Responsibilities. Executive shall serve as Chief Business Officer,
(“CBO”) of the Company, which title may be changed at any time in the sole
discretion of the Company. Executive’s responsibilities and duties shall include
those inherent in Executive’s position with the Company and shall further
include such other managerial responsibilities and executive duties consistent
with such position as may be assigned to Executive from time to time by the
Chief Executive Officer of the Company. Executive shall devote his best efforts
and full business time to the business and interests of the Company. During the
term of Executive’s employment with the Company, Executive may serve on the
board of directors of up to two (2) other companies, manage personal
investments, and engage in civic and charitable activities, provided that such
activities shall not represent a conflict of interest with the Company and do
not materially detract from fulfilling Executive’s responsibilities and duties
to the Company.

 

II. COMPENSATION

2.1 Base Salary. Executive shall be paid a base salary (“Base Salary”) by the
Company during the term of Executive’s employment at the rate determined by the
Compensation Committee of the Board of Directors (the “Compensation Committee”),
which is currently $354,550.00 per year. Executive’s Base Salary shall be
reviewed annually by the Compensation Committee and evaluated based on
performance and salary levels of other executives of comparable position within
the industry and geographic location of the Company. Based upon such evaluation
and review, Executive’s Base Salary may be adjusted from time to time as
determined by the Compensation Committee in its sole discretion.

2.2 Bonus. Executive may be eligible to receive an annual bonus (“Annual
Bonus”), currently targeted at forty percent (40%) of Executive’s Base Salary,
based upon performance criteria and financial and operational results of the
Company as determined by the Compensation



--------------------------------------------------------------------------------

Committee. To the extent that the Annual Bonus is earned and becomes payable in
accordance with the terms under which it is offered and unless otherwise
specified in a written document reflecting the bonus arrangement, any Annual
Bonus earned by Executive will be paid to Executive prior to two and one half
(2 1/2) months following the year in which the Annual Bonus becomes payable as a
result of Executive’s vesting in the right to the Annual Bonus.

2.3 Stock Options. Executive may be eligible to receive grants of stock options
or purchase rights from time to time in the future, on such terms and subject to
such conditions as the Compensation Committee shall determine as of the date of
any such grant and pursuant to the existing stock plan(s) of the Company.

2.4 Other Benefits.

(i) Executive shall be entitled to such employee benefits generally available to
full-time salaried employees of the Company, including without limitation,
health insurance, paid vacation of not less than four (4) weeks per year,
retirement plans and other similar benefits; provided, that Company reserves the
right to amend, modify, terminate or make any other changes in such benefits
generally available to full-time salaried employees of the Company at any time
in its sole discretion.

(ii) The Company shall pay or reimburse Executive for all travel and
entertainment expenses incurred by Executive in connection with Executive’s
duties on behalf of the Company, subject to the reasonable approval of the
Company. Executive shall only be entitled to reimbursement to the extent that
Executive follows the reasonable procedures established by the Company for
reimbursement of such expenses which will include, but will not be limited to,
providing satisfactory evidence of such expenditures.

 

III. TERMINATION OF EMPLOYMENT

3.1 Termination of Employment and Severance Benefits.

(a) Termination of Employment. This Agreement may be terminated upon the
occurrence of any of the following events:

(i) The Company’s determination in good faith that it is terminating Executive
for Cause (as defined in Section 3.3 below) (“Termination for Cause”);

(ii) The Company’s determination that it is terminating Executive without Cause,
which determination may be made by the Company at any time at the Company’s sole
discretion, for any or no reason (“Termination Without Cause”);

(iii) The effective date of a written notice sent to the Company from Executive
stating that Executive is electing to terminate his employment with the Company
(“Voluntary Termination”);

(iv) A change in Executive’s status such that a Constructive Termination (as
defined in Section 3.2(d) below) has occurred; or

 

-2-



--------------------------------------------------------------------------------

(v) Following Executive’s death or Disability (as defined in Section 3.4 below).

3.2 Severance Benefits. Executive shall be entitled to receive severance
benefits upon termination of employment only as set forth in this Section 3.2
contingent upon resignation from all positions held by Executive and only if
Executive executes a full release and waiver of claims within thirty (30) days
of Executive’s termination (and allows it to become effective in accordance with
its terms):

(a) Voluntary Termination. If Executive’s employment terminates by Voluntary
Termination, then Executive shall not be entitled to receive payment of any
severance benefits. Executive will receive payment(s) for all salary and unpaid
vacation accrued as of the date of Executive’s termination of employment and
Executive’s benefits will be continued under the Company’s then existing benefit
plans and policies in accordance with such plans and policies in effect on the
date of termination and in accordance with applicable law.

(b) Involuntary Termination. If Executive’s employment is terminated under
Section 3.1(a)(ii) (Termination Without Cause) or 3.1(a)(iv) (Constructive
Termination) above (such termination, an “Involuntary Termination”), Executive
will be entitled to receive payment of severance benefits equal to Executive’s
regular monthly salary for twelve (12) months (the “Severance Period”). Such
payments shall be made, at the Company’s option, in a lump sum within thirty
(30) days after the date of Executive’s Involuntary Termination or periodically
over the Severance Period according to the Company’s standard payroll schedule,
provided that such payments may not extend beyond two and one-half (2 1/2)
months following the end of the calendar year in which the date of Involuntary
Termination occurs. Executive will also be entitled to receive payment on the
date of Involuntary Termination of the pro rata portion of any Annual Bonus
based on achievement of the specific corporate and individual performance
targets established for the fiscal year in which the termination occurs, payable
prior to two and one-half (2  1/2) months following the end of the calendar year
in which the date of Involuntary Termination occurs. Executive will receive
payment(s) for all salary and unpaid vacation accrued as of the date of
Executive’s termination of employment and health insurance benefits will be
continued through payment of Executive’s COBRA health insurance premiums by the
Company over the Severance Period so long as Executive timely elects to continue
Executive’s health insurance coverage under COBRA and subject to COBRA’s terms,
conditions and requirements.

(c) Termination for Cause. If Executive’s employment is terminated for Cause,
then Executive shall not be entitled to receive payment of any severance
benefits. Executive will receive payment(s) for all salary and unpaid vacation
accrued as of the date of Executive’s termination of employment and Executive’s
benefits will be continued under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination and in accordance with applicable law.

(d) Constructive Termination. “Constructive Termination” shall be deemed to
occur if (A) there is a material reduction or change in job duties,
responsibilities and requirements inconsistent with Executive’s position with
the Company and prior duties, responsibilities and requirements, provided that
neither a mere change in title alone nor

 

-3-



--------------------------------------------------------------------------------

reassignment to a position that is substantially similar to the position held
prior to the change in terms of job duties, responsibilities or requirements
shall constitute a material reduction in job responsibilities; or (B) there is a
reduction in Executive’s then-current base salary by at least twenty percent
(20%), provided that an across-the-board reduction in the salary level of all
other senior executives by the same percentage amount as part of a general
salary level reduction shall not constitute such a salary reduction; or
(C) Executive refuses to relocate to a facility or location more than 50 miles
from the Company’s current location; provided, however, that in each case above,
Executive must first provide notice of the existence of the circumstances giving
rise to a Constructive Termination within ninety (90) days of the initial
existence of such circumstances and the Company must be provided with a period
of thirty (30) days from the date of receipt of such notice to cure the
circumstances giving rise to a Constructive Termination; provided further that
the Company may notify Executive at any time prior to expiration of the cure
period that it will not cure the circumstances, in which case the cure period
shall end immediately upon such notification.

(e) Termination by Reason of Death or Disability. In the event that Executive’s
employment with the Company terminates as a result of Executive’s death or
Disability (as defined in Section 3.4 below), Executive or Executive’s estate or
representative will receive all salary and unpaid vacation accrued as of the
date of Executive’s death or Disability and any other benefits payable under the
Company’s then existing benefit plans and policies in accordance with such plans
and policies in effect on the date of death or Disability and in accordance with
applicable law. In addition, Executive’s estate or representative will receive
the amount of Executive’s Annual Bonus for the fiscal year in which the death or
Disability occurs to the extent that the Annual Bonus has been earned as of the
date of Executive’s death or Disability, as determined by the Board of Directors
or its Compensation Committee based on the specific corporate and individual
performance targets established for such fiscal year, which will be paid prior
to two and one-half (2 1/2) months following the year of Executive’s death or
Disability (subject to Executive’s termination as a result of such Disability).

3.3 Definition of Cause. For purposes of this Agreement, “Cause” for Executive’s
termination will exist at any time after the happening of one or more of the
following events:

(a) An action or omission of Executive which constitutes a willful and
intentional material breach of this Agreement or the Confidentiality Agreement
(defined below), including without limitation, Executive’s theft or other
misappropriation of the Company’s proprietary information;

(b) Executive’s commitment of fraud, embezzlement, misappropriation of funds or
breach of trust in connection with Executive’s employment; or

(c) Executive’s conviction of any crime which involves dishonesty or a breach of
trust, or gross negligence in connection with the performance of the Executive’s
duties.

3.4. Definition of Disability. For purposes of this Agreement “Disability” shall
mean any medically determinable physical or mental impairment that can be
expected to result in death

 

-4-



--------------------------------------------------------------------------------

or that has lasted or can be expected to last for a continuous period of not
less than twelve (12) months and renders Executive unable to perform the duties
of CBO.

 

IV. STOCK ACCELERATION

4.1 Accelerated Vesting. In addition to any other right of acceleration that may
be provided pursuant to any stock option plan or agreement pursuant to which
Executive has been granted options to purchase shares of Common Stock of the
Company, if Executive’s employment is terminated due to an Involuntary
Termination, the vesting of any unvested stock options and the lapsing of the
Company’s repurchase right with respect to any shares of restricted stock held
by Executive as of the date of Executive’s Involuntary Termination shall
accelerate such that the options shall become vested and the repurchase right
shall lapse as to an additional twelve (12) months; provided that if such
Involuntary Termination occurs within twelve (12) months after a Change of
Control (as defined below), then the vesting of all stock options and the lapse
of the Company’s repurchase right with respect to all shares of restricted stock
of the Company held by Executive shall be accelerated completely so that one
hundred percent (100%) of the shares of common stock covered by the stock
options are fully vested and exercisable and the Company’s repurchase right has
lapsed with respect to all shares of restricted stock held by Executive.

4.2 Definition of Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following events: (i) an
acquisition of the Company by another entity by means of any transaction or
series of related transactions (including, without limitation, any
reorganization, merger or consolidation but excluding any merger effected
exclusively for the purpose of changing the domicile of the Company), or (ii) a
sale of all or substantially all of the assets of the Company (collectively, a
“Merger”), so long as in either case the Company’s stockholders of record
immediately prior to such Merger will, immediately after such Merger, hold less
than fifty percent (50%) of the voting power of the surviving or acquiring
entity.

 

V. RESTRICTIVE COVENANTS

5.1 Confidentiality Agreement. Executive shall sign, or has signed the Company’s
form of Proprietary Information and Inventions Agreement (the “Confidentiality
Agreement”) substantially in the form attached hereto as Exhibit A. Executive
hereby represents and warrants to the Company that he has complied with all
obligations under the Confidentiality Agreement and agrees to continue to abide
by the terms of the Confidentiality Agreement and further agrees that the
provisions of the Confidentiality Agreement shall survive any termination of
this Agreement or of Executive’s employment relationship with the Company,
including the noncompetition provisions of the Confidentiality Agreement.

 

VI. OTHER PROVISIONS

6.1 Limitation on Severance Benefits. In the event that any severance benefits
provided for in this Agreement to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) but for

 

-5-



--------------------------------------------------------------------------------

this Section 6.1, would be subject to the excise tax imposed by Section 4999 of
the Code, then Executive’s severance benefits under Section 3.2 shall be payable
either:

(a) in full, or

(b) as to such lesser amount which would result in no portion of such benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by Executive on an after-tax basis, of the greatest amount of benefits under
Section 3.2 notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Any determination required under this
Section 6.1 shall be made in writing by independent public accountants appointed
by Executive and reasonably acceptable to the Company (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 6.1, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 6.1. The Company shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6.1. If a reduced amount is to be paid under this
Section 6.1, reductions in payments and/or benefits shall occur in the following
order: (1) reduction of cash payments, (2) cancellation of accelerated vesting
of stock awards other than stock options, (3) cancellation of accelerated
vesting of stock options and (4) reduction of other benefits (if any) paid to
the Executive.

6.2 Code Section 409A. This Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code and the final regulations and any
guidance promulgated thereunder (“Section 409A”). If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A, then such benefit or payment shall be provided in
full at the earliest time thereafter when such sanctions will not be imposed.
All payments to be made upon a termination of employment under this Agreement
may be made only upon a “separation of service” under Section 409A.
Notwithstanding anything to the contrary in this Agreement, if at the time of
Executive’s termination of employment, Executive is a “specified employee”
within the meaning of Section 409A, and the deferral of the commencement of any
severance payments or benefits otherwise payable pursuant to this Agreement as a
result of such termination of employment is necessary in order to prevent any
accelerated income recognition or additional tax under Section 409A(a)(1), then
the Company will not commence any payment of any such severance payments or
benefits otherwise required hereunder (but without any reduction in such
payments or benefits ultimately paid or provided to Executive) that (a) will not
and may not under any circumstances, regardless of when such termination occurs,
be paid in full by March 15 of the year following Executive’s termination (or
two and one half (2  1/2) months after the close of the Company’s fiscal year,
if later), and (b) are in excess of the lesser of (i) two (2) times Executive’s
then annual compensation or (ii) two (2) times the limit on compensation set
forth in Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated and will not be paid by the

 

-6-



--------------------------------------------------------------------------------

end of the second calendar year following the year in which the termination
occurs, until the first payroll date that occurs after the date that is six
(6) months following Executive’s “separation of service” with the Company (as
defined under Code Section 409A). If any payments are delayed due to such
requirements, such amounts will be paid in a lump sum to Executive on the
earliest of (x) Executive’s death following the date of Executive’s termination
of employment with the Company or (y) the first payroll date that occurs after
the date that is six (6) months following Executive’s “separation of service”
with the Company. For these purposes, each severance payment or benefit is
designated as a separate payment or benefit and will not collectively be treated
as a single payment or benefit. This provision is intended to comply with the
requirements of Code Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply.
The Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
Notwithstanding anything to the contrary set forth in this Agreement, to the
extent that any amendment to this Agreement with respect to the payment of any
severance payments or benefits would constitute under Section 409A a delay or
acceleration in a payment or a change in the form of payment, then such
amendment must be done in a manner that complies with Section 409A(a)(4)(C).

6.3 Indemnification. The Company hereby agrees to indemnify and hold the
Executive harmless, to the fullest extent permitted by law and as set forth in
the Amended and Restated Certificate of Incorporation of the Company, from and
against any expenses, including legal fees, and all judgments, fines and amounts
paid in settlement and reasonably incurred in connection with legal,
administrative or investigative proceedings to which the Executive is made, or
threatened to be made, a party by reason of the fact the Executive is or was a
director or officer of the Company.

6.4 Entire Agreement. This Agreement, the Confidentiality Agreement and any
agreement pertaining to Executive’s stock options or shares of restricted stock
contain the entire agreement and understanding of the parties with respect to
Executive’s employment by the Company and compensation payable to Executive by
the Company and supersede all prior understandings, agreements and discussions,
including the Prior Agreement. This Agreement may only be amended or modified by
a written instrument executed by Executive and the Chief Executive Officer of
the Company pursuant to authorization by the Compensation Committee.

6.5 Notices. Any and all notices permitted or required to be given under this
Agreement must be in writing. Notices will be deemed given (i) on the first
business day after having been sent by commercial overnight courier with written
verification of receipt, or (ii) on the third business day after having been
sent by registered or certified mail from a location on the United States
mainland, return receipt requested, postage prepaid, whichever occurs first, at
the address set forth below or at any new address, notice of which will have
been given in accordance with this Section 6.5:

 

If to the Company:    Seattle Genetics, Inc.    21823 30th Drive SE

 

-7-



--------------------------------------------------------------------------------

   Bothell, WA 98021    Attn: General Counsel If to Executive:    Eric Dobmeier

 

6.6 Non-Waiver. Failure to enforce at any time any of the provisions of this
Agreement shall not be interpreted to be a waiver of such provisions or to
affect either the validity of this Agreement or the right of either party
thereafter to enforce each and every provision of this Agreement.

6.7 Separability. If one or more provisions of this Agreement is finally
determined to be invalid or unenforceable, such provision will not affect or
impair the other provisions of this Agreement, all of which will continue to be
in effect and will be enforceable, provided, however, that any such invalid
provisions shall, to the extent possible, be reformed so as to implement insofar
as practicable the intentions of the parties.

6.8 Term. The employment of Executive under this Agreement shall be for an
unspecified term. The Company and Executive acknowledge and agree that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, and with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages award or compensation other than
as provided in this Agreement.

6.9 Law. This Agreement shall be interpreted in accordance with the laws of the
State of Washington.

6.10 No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor, except as otherwise provided in this Agreement,
shall any such payment be reduced by any earnings that Executive may receive
from any other source.

6.11 Legal Fees. In the event either party breaches this Agreement, the
nonbreaching party shall be entitled to recover from the breaching party any and
all damages, costs and expenses, including without limitation, attorneys’ fees
and court costs, incurred by the nonbreaching party as a result of the breach.

6.12 Counterparts. This Agreement may be executed in counterparts which when
taken together will constitute one instrument. Any copy of this Agreement with
the original signatures of all parties appended will constitute an original.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COMPANY: SEATTLE GENETICS, INC. By:   /s/ Clay B. Siegall Name:   Clay B.
Siegall Title:   President & CEO EXECUTIVE /s/ Eric Dobmeier Eric Dobmeier

 

-9-